UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2374



THOMPSON INDUSTRIAL SERVICES, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


M.G. BRYAN EQUIPMENT COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-99-1214-3-17)


Submitted:   May 16, 2000              Decided:     September 8, 2000


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Trenholm Walker, Sean K. Trundy, PRATT-THOMAS, PEARCE, EPTING &
WALKER, P.A., Charleston, South Carolina, for Appellant. C. Allen
Gibson, Jr., Margaret O. Dullanty, BUIST, MOORE, SMYTHE & MCGEE,
P.A., Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thompson   Industrial   Services,   Inc.,   appeals   the   district

court’s order granting M.G. Bryan Equipment Co.’s motion to dismiss

for lack of personal jurisdiction. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.             See

Thompson Indus. Servs. v. M.G. Bryan Equip. Co., No. CA-99-1214-3-

17 (D.S.C. Sept. 13, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                  2